Citation Nr: 0603576	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether the August 2005 rating decision that severed 
service connection for degenerative changes of the 
cervical spine was proper.

2.	Entitlement to service connection for low back pain.

3.	Whether a timely substantive appeal was filed with 
respect to a September 2004 rating decision that denied 
entitlement to service connection for a urinary tract 
infection?

4.	Entitlement to an initial rating in excess of 60 percent 
for asthma.

5.	Entitlement to an initial rating in excess of 10 percent 
for acne rosacea.

6.	Entitlement to a compensable rating for degenerative 
changes of the cervical spine for the period prior to 
August 25, 2005.

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to February 1986 and from September 1998 to July 2002.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

First, in January 2005, the veteran failed to report for a 
personal hearing at the RO and, on September 28, 2005, she 
failed to report for a hearing at the RO before a Veterans 
Law Judge.  The RO sent the notice of the scheduled Board 
hearing to the veteran's last address of record in Enoree, 
South Carolina.  There is no evidence that the notice was 
returned as undeliverable.  In a signed statement received at 
the Board on December 8, 2005, the veteran said she relocated 
to Macon, Georgia, and did not receive notice of the 
scheduled hearing until after the hearing.  She requested to 
be scheduled for a hearing at her "local" RO (in Atlanta, 
Georgia, apparently) via video conference, with a Veterans 
Law Judge.  The Board notes that a request for a new hearing 
date following a failure to appear for a scheduled hearing 
must be filed in writing within 15 days of the originally 
scheduled hearing date or specifically indicate why such a 
timely motion could not be filed.  See 38 C.F.R. § 20.704 
(2005).  Here, the veteran's request for a new hearing was 
received more than 70 days after the scheduled Board hearing, 
was not filed as a proper motion or mailed to the appropriate 
office, and is not considered as a timely request for a new 
hearing.  Id.  It is noted that appellant may request a 
hearing as to the issues considered in the REMAND section of 
this document if she so desires.

Second, in a signed February 2005 statement, the veteran 
withdrew her appeal of her claims for service connection for 
right knee, ankle, and foot disorders.  

Third, the Board notes that, in a September 2004 rating 
decision, the RO denied the veteran's claims for service 
connection for a right shoulder disorder and residuals of 
head trauma/brain bleed.  In October 2004, she submitted a 
timely notice of disagreement (NOD) and a statement of the 
case (SOC) was issued in February 2005.  However, a 
substantive appeal is not associated with the claims file as 
to the claims for service connection for a right shoulder 
disorder and residuals of head trauma/brain bleed.  Thus, the 
Board has no jurisdiction of these matters.

Fourth, an April 2003 rating decision denied service 
connection for unspecified neck pain.  The veteran submitted 
a timely NOD and a SOC was issued in August 2003 as to this 
matter.  Then, in a February 2005 rating decision, the RO 
granted service connection and a non-compensable disability 
evaluation for degenerative changes of the cervical spine.  
That month, the veteran submitted a timely NOD as to the 
disability rating assigned and, in May 2005, a SOC was issued 
as to the claim for a compensable evaluation for degenerative 
changes of the cervical spine.  An August 2005 rating 
decision severed service connection for degenerative changes 
of the cervical spine.  While on December 12, 2005, the Board 
received an Appeal to the Board of Veterans' Appeals (VA Form 
9) from the veteran, as set forth in the remand below, it is 
unclear if it is a substantive appeal as to the matter of a 
compensable rating for degenerative changes for the cervical 
spine for the period from July 28, 2002 until the date of 
severance.  

Fifth, in her December 2005 signed statement, the veteran 
raised a claim of entitlement to a rating in excess of 10 
percent for her service-connected hypertension.  The matter 
is referred to the RO for appropriate development and 
consideration.

Sixth, in the September 2004 rating decision, the RO granted 
service connection and a noncompensable disability evaluation 
for temporomandibular joint pain (TMJ).  In an October 2004 
written statement, the veteran noted that she continuously 
complained of headaches and neck pain and was advised that 
they could be from the TMJ.  The Board construes the 
veteran's statement as a new claim for service connection for 
headaches as due to the service-connected TMJ and the matter 
is referred to the RO for appropriate development and 
adjudication.   

Seventh, in her December 2005 written statement, the veteran 
raised a claim for a compensable rating for her service 
connected TMJ.  That matter is also referred to the RO for 
appropriate consideration.

Eighth, in the December 2005 written statement, the veteran 
reported her service-connected acne rosacea affected her eyes 
and she underwent a VA eye examination in December 2005.  The 
Board construes this statement as a claim for service 
connection for a bilateral eye disorder as secondary to her 
service-connected acne rosacea, and the matter is referred to 
the RO for appropriate development.

As such, in light of all the above, the Board will confine 
its consideration to the issues as set forth on the decision 
title page.

Finally, the Board notes that in September 2003, the veteran 
submitted a claim for reimbursement of the cost of 
unauthorized medical expenses for an emergency room visit due 
to an asthma attack evidently in March 2003.  It does not 
appear that the RO considered her claim as yet and the matter 
is referred to the RO.

The issues of the timeliness of receipt of a substantive 
appeal as to the claim for service connection for a chronic 
urinary tract infection, the propriety of the August 2005 
rating decision that severed service connection for 
degenerative changes of the cervical spine, entitlement to 
service connection for low back pain, and an initial 
compensable evaluation for degenerative changes of the 
cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
demonstrates that April 2005 pulmonary function tests 
(PFTs) results for forced expiratory volume in 1 second 
(FEV1), FEV1/forced vital capacity (FVC), or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO(SB)), of FVC of 90.3 percent of the 
predicted value, FEVI of 67.4 percent of the predicted 
value, and of FEV1/FVC of 63 percent of the predicted 
value; such findings are all greater than 41 percent 
predicted, and there is no objective evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac catherization); 
or episode of acute respiratory failure; or the 
requirement for outpatient oxygen therapy.  Bronchitis 
with a copious productive cough and dyspnea at rest has 
also not been shown.

2.	For the period from July 28, 2002 to August 29, 2002, 
the objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected acne rosacea was manifested by 
constant exudation or itching, extensive lesions, or 
marked disfigurement.

3.	It appears more likely than not that, for the period 
from August 30, 2002, the objective medical evidence of 
record demonstrates that the veteran's service-connected 
acne rosacea has been manifested by eruptions primarily 
on face, that involves  and neck, involving 40 percent 
of the face and 33 percent of the neck and essentially 
represents involvement approximately 35 percent of the 
exposed areas affected, but without involvement of 40 
percent or more of the entire body or exposed areas 
affected, nor was systemic therapy required for even 6 
weeks or more in the past 12-month period.  Some oral 
medication was utilized over the years.




CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess 
of 60 percent for the veteran's service-connected asthma 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code (DC) 6602 (2005).

2.	For the period from July 28, 2002 to August 29, 2002, 
the schedular criteria for an initial rating in excess 
of 10 percent for acne rosacea have not been met.  38 
U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, DC 7806 (2002)

3.	Resolving doubt in the veteran's favor, the period from 
August 30, 2002, the schedular criteria for an initial 
30 percent rating for acne rosacea are met.  38 U.S.C.A. 
§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 2005); 
3.102, 3.159 (2005), 67 Fed. Reg. 49,590-599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DC 7806 (2005)), 
effective on and after August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In February 2003 and August 2004, the RO provided the 
appellant with correspondence essentially outlining the duty- 
to-assist requirements of the VCAA.  The RO issued a detailed 
August 2003 statement of the case (SOC) and February and May 
2005 supplemental statements of the case (SSOCs) in which she 
was advised of all the pertinent laws and regulations, 
including those regarding increased initial ratings for 
asthma and acne rosacea.

We therefore conclude that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2004 SSOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and she has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to the instant claims, under 
both former law and the VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter again for yet more development as to these issues.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

Service medical records for the veteran's second period 
service reflect her diagnosis of, and treatment for, asthma.  
During this time, she was also diagnosed with acne rosacea 
that was treated with prescribed medication.

Post service, VA outpatient records, dated in January and 
February 2003, reflect that when initially seen in January, 
the veteran complained of problems with a face rash and 
asthma.  She denied a history of persistent cough, sputum, 
hemoptysis, dyspnea, pleuritic chest pain, or wheezing.  A 
history of asthma was noted with no pneumonia.  The veteran 
also reported a history of face rashes.  On examination, 
there was erythremia on her face and the left side of the 
nose had a small herpes-like lesion.  The impression was 
roasacia (rosacea) and the veteran was advised to use 
erythromycin gel twice daily, and Albuterol as needed for 
wheezing.  Oral medication for her skin disability was also 
prescribed.

When seen in the VA outpatient clinic in February 2003, it 
was noted that redness  remained in the veteran's cheeks, but 
the "bumps [were] gone".  She said she occasionally used an 
inhaler at night for wheezing.  The assessment was rosacia 
(rosacea) that was improved, and she was advised to continue 
using the prescribed medication 

The veteran underwent VA general medical examination in March 
2003.  According to the examination report, she had an asthma 
attack that morning, secondary to exposure to cleaning 
supplies, and normally used inhalers twice a day.  Prescribed 
medications included Hydrochlorothiazide daily and an 
Albuterol inhaler twice a day.  She used MetroGel twice a day 
for her rosacea, but stopped because she did not feel it was 
helpful.  

On examination, it was noted that the veteran was in no 
apparent distress.  Cardiovascular examination showed a 
regular rate and rhythm with murmurs, gallops or rubs.  Her 
lungs were clear to auscultation, bilaterally.  The pertinent 
diagnoses included asthma, but the examiner noted that 
results of PFTs were unavailable and the severity of the 
asthma could not be assessed.  It was also noted that the 
veteran used her Albuterol inhaler twice a day and, if her 
asthma was actually that severe, it would probably call for 
an inhaled steroid, but that was better assessed by PFTs.  
Rosacea was also diagnosed; it was noted that the veteran did 
not experience any relief with medications tried in the past 
and was seen by a dermatologist.

March 2003 private medical records indicate that the veteran 
was seen in a hospital emergency room and apparently treated 
for an asthma attack.  Methylprednisolone was prescribed.

In April 2003, the RO granted service connection for asthma 
(claimed as bronchitis), that was awarded a 30 percent 
disability evaluation, and for acne rosacea, awarded a 
noncompensable evaluation.  Both disability ratings were 
effective from July 28, 2002.

April 2003 VA medical records indicate that results of PFTs 
showed that FVC was 96 percent of the predicted value; FEV1 
was 78 percent of the predicted value; and FEV1/FVC was 81 
percent of the predicted value.  Testing showed mild 
obstruction.  Results of a VA electrocardiogram (EKG) 
performed in April 2003 were borderline abnormal.

A May 2003 signed statement from a VA nurse practitioner 
indicates that the veteran needed environment pollution 
control.

In a May 2003 written statement the veteran said Singulair 
was prescribed for breathing control, she took prescribed 
medication daily and used her inhaler for asthma.  She said 
she currently took Erygel daily for her skin disability that 
involved her face, neck and ears.

In September 2003, the veteran underwent VA dermatology 
examination.  According to the examination report, the 
veteran had rosacea for the past three years.  She used a 
topical ointment, clindamycin ointment, doxycycline, and 
currently used one topical solution.  She used to get rashes 
on her chest.  The doxycycline controlled her symptoms but 
she now got rashes on her cheeks, the nasal bone, and on her 
back and chest.  She never had a biopsy done and the rash 
worsened in the summer.  She had asthma since 1998 that was 
initially diagnosed as bronchitis for which Singulair and 
Albuterol were prescribed.  She used the Albuterol inhaler 
more frequently and was seen in an emergency room several 
weeks earlier when she needed a nebulizer treatment and was 
placed on steroids.  She was not on oxygen and denied ever 
smoking cigarettes.  She was able to walk approximately one 
half mile without any problems.  Current medications included 
Albuterol, Singulair, and hydrochlorothiazide.

On examination, there were rashes and erythema on both 
cheeks, the nasal bone, and the neck and chest wall.  There 
was no discharge.  The veteran's lungs were clear with 
vesicular breath sounds and no crepitation or rhonchi.  
Results of PFTs were FVC was 99 percent of the predicted 
value, FEV1 was 58.8 percent of the predicted value, and 
FEVI/FVC was 50 percent of the predicted value.  Spirometry 
suggested a moderate obstructive ventillary defect without 
any significant component of bronchospasm.  The diagnoses 
included bronchial asthma, rosacea, and acne.

In a November 2003 written statement, the veteran reported 
that she was seen in the VA outpatient clinic for treatment 
of her asthma/bronchitis and her condition had worsened.

In April 2005, the veteran underwent VA examination for her 
skin.  According to the examination report, she was diagnosed 
with rosacea in 2000.  Her chief symptoms were redness and 
"breaking out" of the face and neck, especially around the 
nose and mouth.  The condition was fairly constant, but the 
severity seemed to fluctuate.  She was previously treated 
with minocycline by mouth twice daily.  This produced a 
beneficial response with no adverse effects.  The veteran 
denied the use of any other corticosteroids, 
immunosuppressive drugs, and light therapy.  Local symptoms 
included pruritus but no pain.  She denied fever and weight 
loss.  The veteran was currently unemployed and was in 
school.  The skin condition did not affect her occupation, 
schooling, activities of daily living, or recreational 
activities.  

On examination, the veteran's face showed generalized 
erythema and multiple fine telangiectatic vessels on the 
bilateral cheeks.  There was fine scale especially around the 
nasolabial fold and corners of the mouth.  The neck was 
similarly erythematous with evidence of scale.  The head, 
back, chest, abdomen, genitalia, hands, rest of the upper 
extremities, and legs were clear.  The VA examiner stated 
that approximately 40 percent of the veteran's face and 33 
percent of her neck were affected.  The examiner said this 
amounted to approximately 16 percent of exposed body and 2 
percent of total body involved.

Also in April 2005, the veteran underwent VA respiratory 
examination.  According to the examination report, she had a 
cough on a daily basis that was productive, episodically.  
For the most part, the veteran said the sputum was just 
clear, thick to white sputum.  She denied having bloody 
sputum and denied any anorexia.  The veteran reported dyspnea 
on exertion.  She had to stop working in the yard and doing 
other heavy-duty type chores that required exertion.  It was 
noted that asthmatic attacks occurred once in a two week 
period.  It was further noted that the veteran's primary care 
provider added a new inhaler to help prevent her from having 
to use her Albuterol inhaler so frequently.  Treatment 
included Combivent, that she took two puffs of twice a day.  
The veteran did not feel this medication worked well.  She 
had an Albuterol inhaler that she used two puffs of as needed 
for shortness of breath.  Her primary care provider did not 
want her to use this too often, but she used it up to three 
times daily.  The veteran also took Singular once daily.  

Further, the VA examination report noted that the veteran had 
a problem with the frequency and duration of periods of 
incapacitation, but she was not currently working outside her 
home.  She attempted to get jobs, but many of the positions 
for which she applied required a pulmonary function test and 
she typically failed it.  As noted, she had to stop working 
in the yard secondary to her asthma, due to pollen in the air 
and secondary to exertion.  The veteran said her asthmatic 
attacks can be brought on by exertion and heat.

On examination, the veteran was alert and had an occasional 
cough, but was in no acute distress.  Oral mucosa was moist, 
with no throat lesions.  Examination of the lungs revealed 
coarse breath sounds, bilaterally, without currently any 
wheeze or rales.  Examination of the heart revealed regular 
rate and rhythm without rub, gallop or murmur and no 
peripheral edema currently.  There was no kyphosis or pectus 
excavatum and there was good excursion with deep inspiration.  
The veteran reported a 30 pound weight gain in the last year 
that she attributed to inactivity.  Results of PFTs performed 
that month revealed moderate obstructive ventillary defect 
with response to bronchodilators.  Pre-bronchodilator, FVC 
was 90.3 percent of the predicted value, FEV1 was 67.4 
percent of the predicted value, and FVC/FEVI was 63 percent 
of actual value.  The diagnosis was asthma with moderate 
obstructive ventilatory defect.


III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected skin disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes 
as to the issues decided herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
to injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The Board notes that an April 2003 rating decision granted 
service connection for asthma, assigned a 30 percent rating 
(that was subsequently increased to 60 percent in the 
September 2003 rating decision), and granted service 
connection for acne rosacea that was awarded a noncompensable 
evaluation (that was subsequently awarded a 10 percent 
disability evaluation in the May 2005 rating decision).  In 
May 2003, the RO received the veteran's notice of 
disagreement with the disability evaluations awarded to her 
service-connected asthma and skin disabilities.  The U.S. 
Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2004) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

A.	Initial Rating in Excess of 60 Percent for Asthma

The veteran's service-connected asthma is currently evaluated 
as 60 percent disabling under DC 6602.  

Under Diagnostic Code 6602, effective on October 7, 1996, 
bronchial asthma warrants 60 percent rating for FEV-1 of 40 
to 55 percent of predicted value; FEV-1/FVC of 40 to 55 
percent predicted value; or at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 less than 40-percent of predicted 
value; FEV-1/FVC less than 40 percent predicted value; or 
more than one attack per week with episodes of respiratory 
failure, or; the requirement for the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  In the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97.  If 
the FEV-1 is 40 to 55 percent of predicted, or if the FEV- 
1/FVC is 40 to 55 percent of predicted, or the DLCO (SB) is 
40 to 55 percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit), a 60 percent evaluation is warranted.  Id.  

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an initial rating in excess of 
60 percent for the service-connected asthma is not warranted.  
The veteran's PFTs are not so severe as to meet the criteria, 
as shown in the September 2003 test results when FVC was 99 
percent of predicted value, FEV1 was 58.8 percent of 
predicted value, and FEV1/FVC was 50 percent of predicted 
value.  To warrant a 100 percent rating an FEV1, FEV1/FVC, or 
DLCO(SB) of less than 40 percent of the predicted value is 
required and the competent medical evidence of record does 
not establish that the veteran meets or approximates that 
level of disability.  Nor is shown that the veteran has cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; or pulmonary hypertension by Echo or cardiac 
catheterization; episodes of acute respiratory failure; or 
outpatient oxygen therapy.  In fact, April 2005 PFTs test 
results would even seem to suggest a lessening in severity of 
the service-connected asthma, when FVC was 90.3 percent of 
predicted value, FEV1 was 67.4 percent of predicted value, 
and FEV1/FVC was 63 percent of actual value.  Moreover, in 
April 2005, a VA examiner reported that the veteran's heart 
rhythm was regular and there was no evidence of peripheral 
edema.  Therefore, there is no basis to warrant a 100 percent 
rating under DC 6602.

The objective medical evidence preponderates against a 
finding that the veteran's service-connected asthma warrants 
a rating in excess of the currently assigned 60 percent.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new version); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B.	Initial Rating in Excess of 10 Percent For Acne 
Rosea

The veteran's service-connected skin disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7899-
7806.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service-
connected acne rosacea is rated as analogous to eczema or 
dermatitis.  38 C.F.R. § 4.20.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the August 2003 SOC, the RO essentially considered the 
veteran's claim under the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old regulations, effective prior to August 30, 
2002, eczema, was evaluated as 10 percent disabling when 
manifested by exfoliation, exudation, or itching, if on an 
exposed surface or extensive area; as 30 percent disabling 
when manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement; and as 50 percent disabling 
when manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), effective prior to August 30, 
2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 10 
percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806, effective 
August 30, 2002.  A 30 percent rating is assigned for 
dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, prior to August 30, 2002, 
dermatophytosis was rated on the basis of scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  See 38 C.F.R. § 4.118, DC 7813 (2002), 
effective prior to August 30, 2002.  Under the revised rating 
criteria of Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813 (2004), effective August 30, 2002.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that she has disfigurement of the head, 
face, or neck, or that she has disability from scars.  See, 
e.g., 38 C.F.R. § 4.118, DC 7800 (2005).  Therefore, the RO 
has appropriately considered the veteran's service-connected 
skin disability from acne rosacea under Diagnostic Code 7806 
for ratings of eczema or dermatitis.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence. The Court also remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  See Ardison v. Brown, 6 Vet. App.  at 408; see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
[holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed."]. Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  See 
Bowers; Ardison.

In this case, the veteran has been examined multiple times.  
Her skin disorder has been evaluated at varying degrees of 
disability, although not during a severe state. The Board 
finds the evidence as a whole sufficient to rate the 
veteran's acne rosacea.  The Board must consider all of the 
evidence.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected acne rosacea was 
manifested by exudation or itching constantly, extensive 
lesions, or marked disfigurement.  VA outpatient records, 
dated in January 2003, reflect the veteran's complaint of a 
history of face rashes.  She had erythremia on her face and 
the left side of the nose had a small herpes-like lesion.  A 
topical gel and oral medication were prescribed.  However, 
when seen in the clinic in February 2003, redness was noted 
on the veteran's cheeks but the "bumps" were gone and the 
assessment was that the rosacea was improved.  She was 
advised to continue using the prescribed medication  

On VA examination in March 2003, the veteran said she used 
MetroGel twice a day for rosacea but stopped because she did 
not feel it was helpful.  The diagnosis was rosacea and it 
was noted that the veteran did not experience any relief with 
medication tried in the past and was seen by a dermatologist.  
None of objective and probative medical evidence of record 
reflects ulceration, extensive lesions, or systematic or 
nervous manifestations and or that the disability was 
exceptionally repugnant.  Therefore, a rating in excess of 10 
percent under the "old" DC 7806 criteria is not warranted for 
the period in question.

However, giving the veteran the benefit of the doubt, and 
considering her claim under the "new" criteria for DC 7806, 
effective August 30, 2002, the Board is of the opinion that 
the objective medical evidence is at least in equipoise as to 
whether a 30 percent rating is warranted for the period from 
August 30, 20002.  The medical evidence reflects the 
veteran's continued complaints of, and treatment for, skin 
eruptions on her face, neck, and chest.  The September 2003 
VA examiner reported rashes and erythema on both cheeks, the 
nasal bone, neck and chest wall.  In April 2005, the VA 
examiner reported that the main area of activity of the acne 
rosacea was the veteran's face and neck.  The examiner stated 
that the skin eruptions involved 40 percent of the face and 
33 percent of the neck.  Such evidence appears to involve at 
least 35 percent of exposed areas affected, in this case the 
veteran's face and neck.  Thus, resolving the doubt in the 
veteran's favor, the Board is of the opinion that the 
probative medical evidence reflects involvement of at least 
35 percent of the exposed areas affected, warranting a 30 
percent rating for the acne rosacea, effective from August 
30, 2002, the effective date of the new rating criteria.  The 
benefit of the doubt has been resolved in the veteran's favor 
to this limited extent.  

However, a rating in excess of a 30 percent rating for the 
period from August 30, 2002 is not warranted as the objective 
medical evidence does not show that the service-connected 
skin disorder is manifested by involvement of at least 40 
percent of the entire body or exposed areas affected.  In 
fact, in April 2005, the VA examiner reported that only 16 
percent of the exposed body, and 2 percent of total body was 
affected by the service-connected skin disability.  In 
addition, the veteran is not shown to have received systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of even six weeks or more.  

Accordingly, a 30 percent rating is granted for the veteran's 
service-connected acne rosacea for the period from August 30, 
2002.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, supra.

The preponderance of the objective medical evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for acne rosacea, for the period from January 28, 
2002 to August 29, 2002.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt 
for the period in question.  38 U.S.C.A. § 5107(b) (old and 
new version).

C. Both Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing in the record on appeal that the appellant's 
service-connected acne rosacea and asthma, alone, have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In fact, in September 2004, the 
RO denied the veteran's claim for a TDIU, and noted that the 
veteran's non-service-connected disorders, including chronic 
back, neck and shoulder pain also affected her ability to 
work.  In the absence of such factors, the Board is not 
required to discuss the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
asthma and acne rosacea disabilities, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed her original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

An initial rating in excess of 60 percent for asthma is 
denied.

For the period from July 28, 2002 to August 29, 2002, an 
initial rating in excess of 10 percent for acne rosacea is 
denied.

For the period from August 30, 2002, a 30 percent rating is 
granted for acne rosacea, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

First, the veteran seeks service connection for low back 
pain.  A review of the claims files reveals that service 
medical records for the veteran's first period of service, 
from September 1982 to February 1986, are not associated with 
the claims file.  At that time, the veteran apparently served 
under her maiden name which is listed in the "A.K.A." 
portion of the heading.  Prior to consideration of the 
veteran's claim, the Board believes efforts must be made to 
obtain these records from the National Personnel Records 
Center.

The service medical records for the veteran's second period 
of service reflect that, in October 2000, she fell down 
several stairs and sustained a head injury.  However, a July 
2004 VA Administrative Decision concluded that the incident 
was due to her own willful misconduct.

Additionally, the available service medical records reveal 
that the veteran was seen for complaints of lower back pain 
in November 2001, when lumbosacral pain was assessed and 
treatment included prescribed medications.  On a report of 
medical history completed in April 2002, the veteran 
complained of chronic middle low back pain for three years.  
It was noted she was told the problem was related to her 
right leg pain and that x-rays and a magnetic resonance image 
(MRI) were performed.  She had two physical therapy 
treatments and was currently on a physical profile.

In an April 2003 rating decision, the RO denied the veteran's 
claim on the basis that low back pain was not a disabling 
disorder and there was no diagnosed chronic back disability.  
But, a May 2004 VA radiology report of a computed tomography 
(CT) scan of the veteran's lumbar spine revealed annular 
bugling at the L4-5 level that resulted in very minimal 
compression upon the anterior surface of the thecal sac.  A 
June 2004 VA outpatient neurology note reflects the veteran's 
complaints of back pain radiating to her right hip, and the 
physician noted that the veteran appeared to have a L3 disc 
protrusion.  Results of a VA electromyography/nerve 
conduction study (EMG/NVC) of the upper and lower extremities 
performed in February 2005 were abnormal and it was noted 
that the veteran's legs were more affected than the arms.

In her December 2005 written statement, the veteran indicated 
that in November 1999, apparently in service, she was treated 
for sacroiliitis.  She said that she took antibiotic 
treatment (apparently for a urinary tract infection) that may 
have affected the diagnosis that could be sciatica.

A VA physician was not asked to render an opinion as to the 
etiology of any currently diagnosed low back disorder found 
to be present.  Given the posture of the case and the status 
of the law, such opinion is in order.  38 U.S.C.A. §5103A.

Second, an August 2005 rating decision severed service 
connection for degenerative changes of the cervical spine, 
apparently as of that date.  In a December 2005 written 
statement, the veteran said she received notice of the 
severance and "that she "sent in a letter of disagreement" 
and described the events she believed caused her cervical 
disorder.  Although an earlier statement is not associated 
with the claims file, the Board construes the veteran's 
December 2005 written statement as a timely notice of 
disagreement with the propriety of the August 2005 rating 
decision that severed service connection for degenerative 
changes of the cervical spine.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, requiring remand of the issue to the RO for issuance 
of a statement of the case.).

Third, the veteran also has a claim for an initial 
compensable rating for degenerative changes of the cervical 
spine for the period from July 28, 2002 until severance in 
August 2005.  A February 2005 rating decision granted service 
connection and a noncompensable disability evaluation for 
degenerative changes of the cervical spine.  The veteran 
submitted a timely NOD that month as to the noncompensable 
rating and, in May 2005 a SOC was issued.  In December 2005, 
the Board received a signed VA Form 9 on which the veteran 
indicated that she was appealing the issue of her 
degenerative cervical spine.  However, she also stated on it, 
that, as to her cervical spine, she believed her problem was 
misdiagnosed because of her back problem, infections and load 
carrying, with hormonal changes after her hysterectomy.  In 
the written statement attached to the substantive appeal, she 
argued that since 1998 she had chronic back pain, with 
burning and itching, frequent urination, painful intercourse, 
fever, and nausea.  Her statement further addressed the 
effects of load-carrying on degenerative changes of the 
cervical spine.  At this time, it is simply unclear to the 
Board if, by these statements, the veteran is arguing as to 
the severance of service connection for degenerative changes 
of the cervical spine, augmenting her claims for service 
connection for a back disorder or urinary tract infection, or 
perfecting her appeal for a compensable rating for 
degenerative changes of the cervical spine for the period 
from July 28, 2002 until the date of severance.  Thus, in the 
interest of due process and fairness, the Board believes this 
needs to be clarified prior to appellate consideration of her 
case.

Fourth, there appears to be a question as to the timeliness 
of the submission of the veteran's substantive appeal 
regarding her claim for service connection for a chronic 
urinary tract infection.  On December 12, 2005, the Board 
received a VA Form 9 from the veteran in which she said, in 
pertinent part, that she appealed the matter of her chronic 
urinary tract infections.

An appeal to the Board is a three-step process.  The first 
step is the NOD that must be filed after the RO advises a 
claimant of the denial of a claim for VA benefits.  The 
second step is the SOC that the RO must issue the claimant.  
The third step is the substantive appeal that the claimant 
must file after receipt of the SOC.  The third step, the 
substantive appeal, may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2005).  The timely filing of an adequate 
substantive appeal is the last action the claimant must take 
to complete, or perfect, appeal.

The substantive appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying it 
had denied the claim, or (2) 60 days from the day the 
regional office mailed the SOC, whichever is later.  The 
appellant may request an extension of time for filing the 
substantive appeal, but that request must be postmarked 
before the expiration of the regular time for filing the 
substantive appeal.  If the extension is granted, the 
substantive appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 
20.303 (2005); Roy v. Brown, 5 Vet. App. 554 (1993).

In this case, the RO notified the veteran by letter dated in 
September 2004 that her claim for service connection for a 
chronic urinary tract infection was denied in a September 
2004 rating decision.  The veteran filed a NOD in October 
2004.  In February 2005, the RO issued a SOC with a letter 
that provided instructions for filing a substantive appeal, 
and provided a VA Form 9 for use as a substantive appeal.  
The veteran was advised of the need to file a VA Form 9 
within 60 days of the letter's date or within the remainder 
of the one year period notifying her of the action taken on 
her claim.  As the SOC was issued in February 2005 the law 
required that the veteran file her substantive appeal by 
September 2005.

Appellant submitted a February 2005 statement which the RO 
apparently did not view as a substantive appeal.  See cover 
letter to May 2005 supplemental statement of the case.  
Although the service connection issue was listed and denied 
on the merits in that document.

In that February 2005 signed statement, the veteran said she 
was treated for another urinary tract infection, and that it 
was "noted repeatedly in [her] medical records of this 
chronic problem" the fact remains that her statement was not 
construed by the RO as a substantive appeal regarding the 
matter of service connection for a chronic urinary tract 
infection.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, unless the RO closes the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 19.32 (2005), for failure to file a timely 
substantive appeal, that failure does not automatically 
deprive the Board of jurisdiction.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).

Accordingly, the case must be remanded so the RO can 
determine whether the veteran filed a timely substantive 
appeal and, thereby perfected appeal, as to the September 
2004 rating decision.  If the RO determines that a timely 
substantive appeal has not been filed, the RO should close 
the appeal.



In view of the foregoing, this case if REMANDED to this 
extent and for the following actions:

1.	The RO should issue a statement of the case 
regarding the issue of the propriety of the August 
2005 rating decision that severed service 
connection for degenerative changes of the cervical 
spine.  Then, if, and only if, the veteran 
completes her appeal by filing a timely substantive 
appeal as to the issue, that claim should be 
returned to the Board.

2.	The RO should also issue a statement of the case 
that addresses the matter of whether a timely 
substantive appeal was received as to the veteran's 
claim for service connection for a chronic urinary 
tract infection.  Then, if, and only if, the 
veteran completes her appeal by filing a timely 
substantive appeal as to the issue, that claim 
should be returned to the Board.

3.	The RO should contact the veteran in writing and 
request that she clearly indicate in writing, if 
she wishes her VA Form 9 received on December 12, 
2005 to be considered as a substantive appeal as to 
the claim for a compensable initial rating for 
degenerative changes of the cervical spine for the 
period from July 28, 2002 until the date of 
severance.

4.	The RO should contact the NPRC and request the 
veteran's service medical records for her first 
period of active service, from September 1982 to 
February 1986, when she apparently served under her 
maiden name.  A copy of the record request, and the 
NPRC's response, should be associated with the 
claims files.

5.	Then, the veteran should be scheduled for 
appropriate VA examinations to determine the 
etiology of any low back disorder found to be 
present.  A complete history of the claimed 
disorder should be obtained from the veteran, 
including any intercurrent injury.  Prior to the 
examination, the examiner should review the claims 
folders, including the appellant's service medical 
records for each of her two periods of active duty 
(from September 1982 to February 1982 and from 
September 1998 to July 2002).  All indicated tests 
and studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to address the following matters:

a.	Does the appellant currently have diagnosed 
low back disorder, or other chronic back 
disability (or disabilities)?

b.	If she has such a disability (or 
disabilities), does it represent a disease 
process or the residuals of an injury?

c.	Taking into consideration the evidence 
incorporated in the service medical records, 
when was the disability (or disabilities) 
incurred?

d.	If any disability was incurred before 
September 1982 (or before July 1998) was there 
a permanent increase in disability, beyond the 
natural progress of the disorder, during a 
period of military duty?

e.	If any diagnosed disability was incurred after 
September 1982 (or after July 1998), the 
examiner is requested to provide an opinion 
concerning the etiology of any low back 
disorder or low back disease found to be 
present, to include whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed low back disorder or low back 
disease was caused by military service 
(including the findings noted in the service 
medical records, including those in November 
1999, October 2000, November 2001 and April 
2002), or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  

f.	If a low back disorder is diagnosed, to the 
extent possible, the examiner is requested to 
render an opinion as to whether it is at least 
as likely as not that the diagnosed back 
disorder is due to the veteran's October 2000 
fall down several stairs, (as shown in the 
service medical records when she was treated 
for a head injury), or whether such an 
etiology or relationship is unlikely?

g.	If a low back disorder is diagnosed, the 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
that the diagnosed back disorder is due to 
interstitial cystitis (chronic urinary tact 
infection) or whether such an etiology or 
relationship is unlikely?

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

h.	A complete rationale should be provided for 
all opinions expressed.  The claims files 
should be made available to the examiner prior 
to the examination and the examination report 
should indicate if the examiner reviewed the 
veteran's medical records.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for low back 
pain and, if appropriate, her claim for an initial 
compensable rating for degenerative changes of the 
cervical spine for the period from July 28, 2002 
until severance.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issues currently on appeal since the May 
2005 SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


